DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 11 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed 11 April 2022 disclaiming the instant application to US Patent 10,821,577 has been approved.

Allowable Subject Matter
Claims 20-44 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
a first button located on the main housing adjacent to the handle or on the first portion of the handle, the first button being configured to depress a first switch that is electrically connected with the controller and being disposed in a plane that intersects the trigger, the first portion of the handle and the second portion of the handle so as to be operable by a finger of a user’s hand while the user is gripping the handle, the first button being pressable to cycle through and manually select one impact force setting from among a plurality of stored impact force settings solely by a single push of the first button; and 
a second button located on the second portion of the handle, the second button being configured to depress a second switch that is electrically connected with the controller and being pressable to cycle through and manually select one impact force setting from among the plurality of stored impact force settings.
a second switch provided immediately below the anvil and above the trigger and disposed inside of a lower-end portion of the motor housing, the second switch being configured to change a rotational speed mode of the brushless motor; and
a button disposed on a front side of the second switch in a front-rear direction, the button being movable in the rearward direction to depress the second switch.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731